ACCEPTED
                                                                                 01-14-00872-CV
                                                                      FIRST COURT OF APPEALS
                                                                              HOUSTON, TEXAS
                                                                           6/29/2015 12:00:00 AM
                                                                           CHRISTOPHER PRINE
                                                                                          CLERK


           CASE NO. 01-14-00872-CV
                                                  FILED IN
                                           1st COURT OF APPEALS
                                               HOUSTON, TEXAS
               IN THE FIRST COURT OF APPEALS
                                           6/29/2015 8:00:00 AM
           _______________________________________
                                           CHRISTOPHER A. PRINE
                                                   Clerk
                  CALHOUN/HOLIDAY PLACE, INC., et al

                                     V.

                   WELLS FARGO BANK, N.A.
           _______________________________________

         On appeal from the 55th Judicial District Court of
           Harris County, Texas Cause No. 2011-56876
          _______________________________________

       APPELLEE’S UNOPPOSED MOTION FOR EXTENSION OF TIME


TO THE HONORABLE FIRST COURT OF APPEALS:

     Appellee, Wells Fargo Bank, N.A., requests a 14–day extension to file

its brief, and for good cause, would show as follows:

1.   Appellee’s brief is due on June 29, 2015.

2.   This is Appellee’s third request for an extension of time. The previous

extensions were for 30 days and 7 days, respectively.

3.   Appellee requests a 14–day extension to file its brief so the

undersigned can adequately prepare the same.




                                      1
4.   The undersigned has not had sufficient time to prepare Appellee’s

brief due to the demands of his docket during the last month, which

include:

            Preparing and filing a brief on the merits with the Texas
             Supreme Court on June 5th in the case–styled and numbered
             Morrison v. Whispering Pines Lodge I, LLP, Case No. 14–0318.

            Preparing and filing a brief on June 8th in the case–styled and
             numbered, Phillips Development Realty, LLC v. LJA
             Engineering, LLC, Case No. 14-14-00858-CV.

            Preparing and filing a brief on the merits with the Texas
             Supreme Court on June 12th in the case–styled and numbered
             Worldwide Clinical Trials v. Arnold, Case No. 14–0786.

            Preparing and filing a motion for rehearing on June 15th in the
             case–styled and numbered, First American Title Insurance Co.
             v. Patriot Bank, Case No. 01–14–00170–CV.

            Preparing and filing responses to motions to dismiss and
             motions to abstain in bankruptcy adversary proceeding where
             the debtor seeks an injunction against criminal prosecution in
             Nevada. The hearing on these motions is set for June 23rd. The
             case is styled and numbered D’Amico v. Nevada Property I,
             LLC d/b/a Cosmopolitan of Las Vegas, et al, Case No. 14–
             03529.

5.   More important, the undersigned was retained last weekend to

defend a contempt proceeding in the case–styled and numbered, Ahmed v.

Martinez, Cause No. 2013–08674, in the 247th Judicial District Court of

Harris County, Texas. A full evidentiary hearing was held on June 24,

2015. A petition for writ of mandamus will be filed this week because time


                                      2
is of the essence, as the case involves an order regarding international

travel with a minor child that is scheduled for July 13, 2015. This

evidentiary hearing and the preparation of the petition for writ of

mandamus—which was not expected when the undersigned filed his second

motion for extension of time—has prevented the undersigned from

completing Appellee’s brief in this case.

6.    The undersigned has also drafted other pleadings, discovery

materials, attended conferences, and otherwise attended to routine

litigation matters in the last month

7.    Thus, additional time is needed for the undersigned to prepare and

file Appellee’s brief.

8.    Under Tex. R. App. P. 10.3, the undersigned conferred with counsel

for Appellants, and counsel is unopposed to this motion.

      FOR THESE REASONS, Appellee prays that the Court grant this

motion for extension of time and extend the deadline for filing Appellee’s

brief to July 13, 2015.




                                       3
                                   Respectfully submitted,

                                   LEYH, PAYNE & MALLIA, PLLC

                                   By: /s/ Sean M. Reagan
                                         Sean Michael Reagan
                                         sreagan@lpmfirm.com
                                         Texas Bar No. 24046689
                                         9545 Katy Freeway, Suite 200
                                         Houston, Texas 77024
                                         Telephone: 713-785-0881
                                         Facsimile: 713-784-0884

                                   ATTORNEY FOR APPELLEE

                          Certificate of Service

      I certify that a true and correct copy of this document has been served
to all interested parties of record on this the 28th day of June 2015 as
follows:

H. Miles Cohen                                 Via Email
Crain, Caton & James, P.C.
1401 McKinney, Suite 1700
Houston, Texas 77010



                                               /s/ Sean M. Reagan
                                               Sean M. Reagan




                                      4